Citation Nr: 0003674	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the calculated amount 
of $5,662.20.


REPRESENTATION

Appellant represented by:	Richard E. Butner, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This matter arises from various decisions rendered since May 
1993 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Muskogee, Oklahoma, 
Regional Office (RO).  In the aggregate, these waived 
recovery of all but $5,662.20 of the original overpayment of 
$38,547.75, holding that recovery of the former would not be 
against the principles of equity and good conscience.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105, the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

Following preliminary review, the Board remanded the case to 
the RO in March 1997 for additional action.  That was 
accomplished to the extent possible, and the case was 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant first was awarded Improved Disability 
Pension benefits effective September 4, 1980.

2.  On July 31, 1981, the veteran was married to his current 
spouse; on various Eligibility Verification Reports submitted 
by the veteran from the time of his marriage until 1990, the 
veteran reported that his spouse had no income from any 
source.

3.  In late 1992, VA learned that the veteran's spouse had 
been receiving monthly income from the John Hancock Insurance 
Company, as well as from a local church.  The veteran's 
income for pension purposes was recomputed retroactively, and 
his 

pension benefits were terminated, effective July 31, 1981.  
An overpayment of $38,547.75 was created as a result.

4.  In response to a request for waiver of recovery of the 
then existing overpayment of Improved Disability Pension 
benefits, the COWC waived all but $5,662.20 of the then 
existing overpayment.

5.  The repeated failure of the appellant to report his 
wife's monthly income from the John Hancock Insurance Company 
was the sole cause of the overpayment at issue.

6.  The veteran had been informed by VA on numerous occasions 
that he must report any changes in his family's income.

7.  The repeated failure of the appellant to report his 
wife's receipt of retirement income despite his knowledge of 
the reporting requirement demonstrates an intent on his part 
to seek an unfair advantage with knowledge of the likely 
consequences, and also resulted in a subsequent monetary loss 
to the Government.


CONCLUSION OF LAW

The creation of the overpayment of Improved Disability 
Pension benefits in the amount of $5,662.20 involved bad 
faith on the part of the appellant, and waiver of recovery of 
the overpayment is, therefore, precluded.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  To this extent, there shall be 
no recovery of payments or overpayments of any benefits under 
any laws administered by the Secretary [of Veterans Affairs] 
when it is determined that recovery would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a).  However, before 
the principles of equity and good conscience may afford 
waiver to an obligor, it must be established that the obligor 
was not guilty of bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek and unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  See 
38 C.F.R. § 1.965(b)(2).  The threshold question, then, is 
whether bad faith on the part of the appellant led to the 
overpayment at issue.

The appellant married his current spouse on July 31, 1981.  
He was notified by VA in May 1981, and subsequently, that he 
must promptly report all changes in his income.  Although the 
veteran was quick to notify VA of his July 1981 marriage for 
the purpose of receiving additional benefits in the form of a 
dependency allowance for his spouse, he failed to indicate 
that she had any income.  Moreover, the veteran continued to 
report no income for his wife annually on EVRs submitted by 
him for all the years from 1982 through 1989.  It was not 
until an income verification match was conducted by VA and 
the Social Security Administration in 1989 that the veteran 
reported his wife's receipt of Social Security benefits; 
despite this, however, the veteran persisted in his failure 
to inform VA of the additional income that his wife received 
by way of retirement benefits.

In view of the foregoing, the Board must conclude that the 
appellant underreported his family's income with the intent 
to gain an unfair advantage.  Repeated notices by VA 
regarding the appellant's responsibilities in accurately 
reporting his family's income, coupled with the appellant's 
repeated failure to do so leads the Board to the conclusion 
that the appellant's actions were intentional.  If so, they 
could be for no other purpose than to gain unfair advantage 
in his dealings with VA.  He was successful in this respect 
as evidenced by the ensuing overpayment.  Thus, the Board is 
compelled to find that the veteran was guilty of bad faith in 
the creation of the overpayment at issue.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of Improved Disability 
Pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $5,662.20 is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

